DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018, 12/04/2019 and 08/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure. 

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 

The abstract of the disclosure is objected to because implied phrase “disclosure” is used. Correction is required. See MPEP § 608.01(b). 

Claim Objections
Dependent claims 10 thru 14 objected to because of the following informalities:
Claims 10-14 states “The computer readable medium of claim 9” but claim 9 refers to “A memory resource storing instructions” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the speaker" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being un-patentable over SOUCHE EP 2881898 A1 in view of Meyers US 9691378 B1.

Regarding claim 1, SOUCHE teaches a communication apparatus, comprising:

[[a speaker;]] 
[[a microphone;]]

a phrase capture engine, to capture, [[utilizing the microphone]], microphone data indicative of a user spoken phrase ([0026] see “a user submits an input query, via a user device 104, to the virtual assistant interactivity platform 102” and “the input and/or output interfaces of the virtual assistant interactivity platform 102 could comprise other data formats in addition to or instead of text, such as spoken language.” [0050], Fig.6 see “I am looking for new xyz phone colors”);

a microphone data sending engine, to send at least a portion of the microphone data to a set of computing devices, wherein each of the computing devices is to communicate with a server system hosting a distinct virtual assistant service ([0024] see “The platform 102 is also in communication, via one or more intermediate networks 110, with N virtual assistants 108.” The described intermediate networks 110 read on the claimed set of computing devices. [0025] see “Each virtual assistant 108 corresponds to an automated response system, for example implemented on a server” and “the input and/or output interfaces of the virtual assistants could comprise other data formats in addition to or instead of text, such as spoken language in the form of an audio stream”. [0026] see “The platform 102 interrogates a selection of one or more of the virtual assistants 108 based on the query, by forwarding at least a part of the query to each of the selected virtual assistants 108.”);

a response receipt engine, to receive from each of the computing devices a response phrase determined at a virtual assistant service ([0038] see “responses are received from the virtual assistants”);

a response comparison engine, to identify a preferred response phrase among the set of received response phrases according to a preference rule ([0038] see “one or more best answers to the query are identified” and “If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received.  These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or and authority score associated with the virtual assistant.”  Also see Fig. 7 and [0065]); and



SOUCHE describes that the virtual assistant interactivity platform 102 may be in direct communication with one of the user devices 104 if it is implemented locally with the platform 102 (see [0027]), but doesn’t describe that the virtual assistant interactivity platform 102 includes a speaker and a microphone.

However, MEYERS describes a voice activated electronic device that includes a speaker and a microphone (col. 7 lns. 20-23 “As described in greater detail below, voice activated electronic device 10 includes one or more microphones as well as one or more speakers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a speaker and a microphone in the virtual assistant interactivity platform 102 disclosed in SOUCHE, in order to enable users to directly interact with the virtual assistant interactivity platform, which is advantageous as it enables users to query virtual assistants without requiring an additional electronic device to input the query and receive the response.

Regarding Claim 2, SOUCHE teaches a communication apparatus of claim 1, wherein the response comparison engine is to identify the preferred response phrase by assigning scores to the received response phrases according to the preference rule ([0065] see “These parameters are then used to generate a response score associated with the query response from each virtual assistant.  For example, in one embodiment the response score is the sum of the expert score, the authority score, and history score.”). 

Regarding Claim 3, SOUCHE teaches the communication apparatus of claim 1, wherein according to the preference rule a received response phrase determined to be successful in providing information relevant to the user spoken phrase is assigned a higher preference than a received response phrase that has been determined as failing to provide information relevant to the user spoken phrase ([0062] see “any answers are discarded when the virtual assistant indicates a phrase such as ‘No topical answers’, implying that the expert was unable to answer the query.” [0065] see “if in operation 706 there is at least one answer, the next operation is 710, in which an expert score and authority score associated with each virtual assistant is determined, along with a history score for each virtual assistant.”  Answers from virtual assistants that are able to answer the query are not discarded in step 702, while answers that 

Regarding Claim 4, SOUCHE teaches the communication apparatus of claim 3, wherein success or failure of a received response phrase to provide information relevant to the user spoken phrase is determined based upon a salient response algorithm (Fig. 7 and [0061]-[0067] describe a salient response algorithm.  [0062] describes step 702, which is part of the algorithm). 

Regarding Claim 5, SOUCHE teaches a communication apparatus of claim 1, wherein according to the preference rule a received response phrase indicative of an error message is to be assigned a lower preference than a preference that would be assigned to a received response phrase not indicative of an error message. ([0038] see “detecting standard wording such as ‘your query has not been understood’. Such responses may be discarded.” The phrase “your query has not been understood” is an error message and it is discarded, which means it is given a lower preference than non-error messages).

Regarding Claim 6, SOUCHE teaches the communication apparatus of claim 1, wherein the preference rule includes as a factor past predictive success of virtual assistant services with respect to a subject category,([0065] see “the next operation is 710, in which an expert score and authority score associated with each virtual assistant is determined, along with a history score for each virtual assistant determined based on historical results obtained by machine learning.  These parameters are then used to generate a response score associated with the query response from each virtual assistant.”) 

Regarding Claim 7, SOUCHE teaches the communication apparatus of claim 1, further comprising a user preference engine to capture preference data indicative of a user preference for a first virtual assistant service, and wherein the response comparison engine is to identify the preferred response phrase in consideration of the user preference (see [0040] “machine learning can be used to determine/modify the topic-based competence of each virtual assistant by using a feedback loop to assess whether or not users find responses from the virtual assistants on one or more given topics to be of use.” and [0058] see “user feedback is received from the user device 104. For example, the user may be prompted to indicate, via a user interface of the user device, whether one or more of the best answers adequately responds to the query.  This feedback can be analyzed to determine which virtual assistants are capable of providing useful responses to queries of given topics.”  The user feedback is preference data indicative of a user preference for a first virtual assistant service).

Regarding Claim 8, SOUCHE teaches a communication apparatus of claim 7, wherein the preference data is indicative of a user preference for a first virtual assistant service for a subject category, and wherein the response comparison engine is to identify the preferred response phrase in consideration of the user preference (see [0040] “machine learning can be used to determine/modify the topic-based competence of each virtual assistant by using a feedback loop to assess whether or not users find responses from the virtual assistants on one or more given topics to be of use.” and [0058] see “user feedback is received from the user device 104. For example, the user may be prompted to indicate, via a user interface of the user device, whether one or more of the best answers adequately responds to the query.  This feedback can be analyzed to determine which virtual assistants are capable of providing useful responses to queries of given topics.”  The user feedback is preference data indicative of a user preference for a first virtual assistant service for a subject category).

Regarding claim 9, SOUCHE teaches a memory resource storing instructions that when executed cause a processing resource to effect communication between a communication apparatus and a computing device (see [0071]-[0072]), the instructions comprising:

a phrase capture module that when executed causes the processing resource to capture at a communication apparatus [[including a speaker and a microphone]], microphone data indicative of a user spoken phrase ([0026] see “a user submits an input query, via a user device 104, to the virtual assistant interactivity platform 102” and “the input and/or output interfaces of the virtual assistant interactivity platform 102 could comprise other data formats in addition to or instead of text, such as spoken language.” [0050], Fig.6 see “I am looking for new xyz phone colors”);

a microphone data sending module that when executed causes the processing resource to send at least a portion of the microphone data to a set of server systems, wherein each server system hosts a distinct virtual assistant service ([0024] see “The platform 102 is also in communication, via one or more intermediate networks 110, with N virtual assistants 108.” [0025] see “Each virtual assistant 108 corresponds to an automated response system, for example implemented on a server” and “the input and/or output interfaces of the virtual assistants could comprise other data formats in addition to or instead of text, such as spoken language in the form of an audio stream”. [0026] see “The platform 102 interrogates a selection of one or more of the virtual assistants 108 based on the query, by forwarding at least a part of the query to each of the selected virtual assistants 108.”);



a response comparison module that when executed causes the processing resource to identify a preferred response phrase among the set of received response phrases according to a preference rule ([0038] see “one or more best answers to the query are identified” and “If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received.  These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or and authority score associated with the virtual assistant.”  Also see Fig. 7 and [0065]); and 

a response output module that when executed causes the processing resource to cause output, [[via the speaker,]] of the preferred response phrase ([0026] see “The response from the at least one of the selected virtual assistants 108 is then forwarded to the user device 104 that submitted the input query.”).

SOUCHE describes that the virtual assistant interactivity platform 102 may be in direct communication with one of the user devices 104 if it is implemented locally with the platform 102 (see [0027]), but doesn’t describe that the virtual assistant interactivity platform 102 includes a speaker and a microphone.

However, MEYERS describes a voice activated electronic device that includes a speaker and a microphone (col. 7 lns. 20-23 “As described in greater detail below, voice activated electronic device 10 includes one or more microphones as well as one or more speakers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a speaker and a microphone in the virtual assistant interactivity platform 102 disclosed in SOUCHE, in order to enable users to directly interact with the virtual assistant interactivity platform, which is advantageous as it enables users to query virtual assistants without requiring an additional electronic device to input the query and receive the response.

Regarding Claim 10, SOUCHE teaches the computer readable medium of claim 9, wherein the response comparison module when executed causes the processing resource to identify the preferred response phrase by assigning scores to the received response phrases according to the preference rule ([0065] see “These parameters are then used to generate a response score associated with the query response from each virtual assistant.  For example, in one embodiment the response score is the sum of the expert score, the authority score, and history score.”).  

Regarding Claim 11, SOUCHE teaches the computer readable medium of claim 9, wherein according to the preference rule a received response phrase that has a higher saliency rating according to a salient response algorithm is to be assigned a higher score than a received response phrase that has a lower saliency rating (Fig. 7 and [0061]-[0067] describe a salient response algorithm.  More salient responses receive higher scores than less salient responses).

Regarding Claim 12, SOUCHE teaches the computer readable medium of claim 9, wherein according to the preference rule a received response phrase that is indicative of an error, or that has an associated error message or error code, is to be assigned a lower score than a score that would be assigned to a received response phrase that is not indicative of an error message ([0038] see “detecting standard wording such as ‘your query has not been understood’. Such responses may be discarded.” The phrase “your query has not been understood” is an error message and it is discarded, which means it is given a lower preference than non-error messages).

Regarding Claim 13, SOUCHE teaches the computer readable medium of claim 9, further comprising a user preference module that when executed causes the processing resource to capture preference data indicative of a user preference for a first virtual assistant service, and wherein the response comparison module when executed causes the processing resource to identify the preferred response phrase in consideration of the user preference (see [0040] “machine learning can be used to determine/modify the topic-based competence of each virtual assistant by using a feedback loop to assess whether or not users find responses from the virtual assistants on one or more given topics to be of use.” and [0058] see “user feedback is received from the user device 104. For example, the user may be prompted to indicate, via a user interface of the user device, whether one or more of the best answers adequately responds to the query.  This feedback can be analyzed to determine which virtual assistants are 

Regarding Claim 14, SOUCHE teaches the computer readable medium of claim 13, wherein the preference data is indicative of a user preference for a first virtual assistant service for a subject category and wherein the response comparison module when execute causes the processing resource to identify the preferred response phrase in consideration of the user preference (see [0040] “machine learning can be used to determine/modify the topic-based competence of each virtual assistant by using a feedback loop to assess whether or not users find responses from the virtual assistants on one or more given topics to be of use.” and [0058] see “user feedback is received from the user device 104. For example, the user may be prompted to indicate, via a user interface of the user device, whether one or more of the best answers adequately responds to the query.  This feedback can be analyzed to determine which virtual assistants are capable of providing useful responses to queries of given topics.”  The user feedback is preference data indicative of a user preference for a first virtual assistant service for a subject category).

Regarding claim 15, SOUCHE teaches a communication method, comprising:

capturing at a communication apparatus microphone data, the microphone data including a user spoken phrase ([0026] see “a user submits an input query, via a user device 104, to the virtual assistant interactivity platform 102” and “the input and/or output interfaces of the virtual assistant interactivity platform 102 could comprise other data formats in addition to or instead of text, such as spoken language.” [0050], Fig.6 see “I am looking for new xyz phone colors”);

sending at least a portion of the microphone data to a set of computing devices, wherein each of the computing devices is to communicate with a server system hosting a distinct virtual assistant service ([0024] see “The platform 102 is also in communication, via one or more intermediate networks 110, with N virtual assistants 108.” The described intermediate networks 110 read on the claimed set of computing devices. [0025] see “Each virtual assistant 108 corresponds to an automated response system, for example implemented on a server” and “the input and/or output interfaces of the virtual assistants could comprise other data formats in addition to or instead of text, such as spoken language in the form of an audio stream”. [0026] see “The platform 102 interrogates a selection of one or more of the virtual assistants 108 based on the query, by forwarding at least a part of the query to each of the selected virtual assistants 108.”);



identifying a preferred response phrase among the set of received response phrases by assigning a preference to each of the received response phrases according to a preference rule ([0038] see “one or more best answers to the query are identified” and “If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received.  These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or and authority score associated with the virtual assistant.”  Also see Fig. 7 and [0065]), 

wherein the preference rule includes as a factor at least one from the set of 

success or failure of a received response phrase determined based upon a salient response algorithm, 

presence of an error message in a received response ([0038] see “detecting standard wording such as ‘your query has not been understood’. Such responses may be discarded.” The phrase “your query has not been understood” is an error message and it is discarded, which means it is given a lower preference than non-error messages);

past predictive success of a virtual assistant service with respect to a subject category, and

a user preference for a virtual assistant service for a subject category; and 

causing output, [[via the speaker,]] of the preferred response phrase ([0026] see “The response from the at least one of the selected virtual assistants 108 is then forwarded to the user device 104 that submitted the input query.”).


SOUCHE describes that the virtual assistant interactivity platform 102 may be in direct communication with one of the user devices 104 if it is implemented locally with the platform 102 (see [0027]), but doesn’t describe that the virtual assistant interactivity platform 102 includes a speaker and a microphone.

However, MEYERS describes a voice activated electronic device that includes a speaker and a microphone (col. 7 lns. 20-23 “As described in greater detail below, voice activated electronic device 10 includes one or more microphones as well as one or more speakers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a speaker and a microphone in the virtual assistant interactivity platform 102 disclosed in SOUCHE, in order to enable users to directly interact with the virtual assistant interactivity platform, which is advantageous as it enables users to query virtual assistants without requiring an additional electronic device to input the query and receive the response.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Beyer: US-7689232-B1 discloses a digital message is transmitted to the remote phone of participant to automatically accept voice call and turns on speaker and microphone functions of remote phone.[17] ‘remote phone’.

Harris: US-8213910-B2 discloses a computer that takes speech into the telephone, send it over the network connection to the second computer, where it is recognized, and return the recognized speech to the first computer.[42] ‘recognized’.

Li: US-9241068-B2 discloses an interactive voice response system receives a communication initiated by a remote requesting party. [53] ‘Communication initiated’.

Woolsey: US-20150373183-A1 discloses method involves configuring digital assistant to listen to voice call between local party and remote party. The digital assistant is initiated when local party says key word or key phrase. [0049] ‘key phrase’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK ADAIR whose telephone number is (571)272-2380. The examiner can normally be reached on Monday-Thursday 7:30AM -3PM, 5PM 7PM, Friday 8AM –noon. Examiner interviews are available via telephone, in – person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the |USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,            Daniel Washburn telephone number 571.272.5551 the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-1000.


/KIRK ADAIR/Acting Patent Examiner, Art Unit 2657
Kirk.Adair@uspto.gov
571.272.2380

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657